Citation Nr: 0804776	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in February 2005, a statement of 
the case was issued in November 2005, and a substantive 
appeal was received in December 2005.

The April 2004 rating decision also denied service connection 
for tinnitus, and the veteran filed a notice of disagreement 
in February 2005.  A statement of the case was issued in 
November 2005.  However, in his substantive appeal, the 
veteran expressly indicated that he was only appealing the 
bilateral hearing loss issue.  Thus, the tinnitus issue is 
not in appellate status.  See generally 38 U.S.C.A. § 7105 
(West 2002). 


FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
for many years after service, nor is bilateral hearing loss 
otherwise causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in December 2003.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains reports of VA examinations 
performed in December 2003, December 2005, and March 2006.  
The collective examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The veteran has claimed entitlement to bilateral hearing loss 
due to heavy construction equipment and an ammunition 
explosion during active service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination for entrance purposes 
dated in October 1966 reflects that the veteran's ears were 
clinically evaluated as normal.  A Report of Medical History 
reveals that the veteran checked the 'no' boxes for 'ear, 
nose, or throat trouble' and 'hearing loss.'  Audiometric 
testing showed pure tone 



thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
-5
-5
-
5
LEFT
5
-5
10
-
40

Service medical records dated in August 1968 reflect that the 
veteran was treated for a mass behind his right ear from 
trauma several months earlier.  There was no reference to any 
complaints of hearing loss.  In March 1969, the veteran was 
found to have essentially normal ears, but with slight otitis 
media of the left ear.  

A Report of Medical Examination for separation purposes dated 
in October 1969 reflects that the veteran's ears were 
clinically evaluated as normal.  A Report of Medical History 
reveals that the veteran checked the 'no' boxes for 'ear, 
nose, or throat trouble' and 'hearing loss.'  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
0
0
5
-
0

The veteran underwent a VA examination in December 2003.  The 
veteran reported noise exposure during active military 
service (engines, explosives, heavy machinery) without use of 
hearing protection.  He claimed intermittent occupational 
noise exposure without use of hearing protection and 
recreational noise exposure with use of hearing protection 
(target shooting).  Speech recognition testing showed scores 
of 92 percent for both ears.  Audiometric testing showed pure 
tone 



thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
50
70
LEFT
10
5
55
80
85

The examiner diagnosed bilateral high-frequency sensorineural 
hearing loss that could have a noise exposure etiology.  
However, at time of examination, the examiner opined that 
hearing loss could not be linked to events of noise exposure 
suffered by the veteran at time of active military duty since 
audiometric results at time of discharge reported normal 
thresholds bilaterally.  

The veteran underwent another VA examination in December 
2005.  He reported target shooting 3-4 times a year with 
hearing protection worn.  He also claimed to have worked over 
10 years in production maintenance with some hearing 
protection worn.  He denied any other excessive noise 
exposure.  Speech recognition testing showed scores of 100 
percent for the right ear and 96 percent for the left ear.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
50
70
LEFT
10
10
55
75
80

The examiner diagnosed moderate to moderately severe hearing 
loss of the right ear with a sharply sloping, high frequency 
configuration, as well as moderate to moderately severe 
hearing loss of the left ear with a high frequency, mid 
frequency configuration.  The examiner opined that the 
hearing loss was not caused by or a result of the veteran's 
military service.  

The veteran underwent a private audiological examination in 
March 2006 with Workplace Wellness Services.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
20
60
65
LEFT
10
15
70
80
80

The examiner diagnosed a profound loss in hearing.  The 
examiner noted that this occurred when the average hearing 
level was greater than 90 decibels in either ear.  The 
examiner stated that the hearing test indicated that the 
veteran had a significant difference in his hearing between 
his left and right ears.  

The veteran underwent another VA examination in March 2006.  
Speech recognition testing showed scores of 98 percent for 
the right ear and 96 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
50
65
LEFT
5
5
50
75
80

The examiner diagnosed moderate to moderately severe 
sensorineural hearing loss of the right ear with a sharply 
sloping, high frequency configuration, as well as moderate to 
severe sensorineural hearing loss of the left ear with a 
sharply sloping, high frequency, mid frequency configuration.  
The examiner opined that the hearing loss was not caused by 
or a result of the veteran's military service.  

Thus, upon review of the evidence of record, there is no 
documented hearing loss by VA standards and no diagnosis of 
hearing loss in service, no complaints of hearing loss until 
many years after service, and VA examiners who opined that it 
is less likely than not that current hearing loss is related 
to military service. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  However, a comparison of 
inservice audiological test results does not show any upward 
shift in tested thresholds during service.  Moreover, in the 
present case multiple medical examiners, after examining the 
veteran and reviewing the inservice audiometric test results 
with varying reported threshold levels, found no basis for 
attributing the veteran's current hearing loss to service.  
In other words, with knowledge of the inservice hearing test 
variations, the examiners still found no medically sound 
basis to attribute current hearing loss to service.  

Additionally, the Board notes that the lack of any evidence 
of continuing hearing loss for over 34 years between the 
period of active duty and the evidence showing hearing loss 
is itself evidence which tends to show that no hearing loss 
was incurred as a result of service.  Moreover, there is no 
medical evidence showing that hearing loss manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from active service, and therefore service 
connection for hearing loss may not be presumed to have had 
its onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board notes that, on a Report of Medical History for 
separation purposes, the veteran checked the 'no' boxes for 
'ear, nose, or throat trouble' and 'hearing loss.'  This 
suggests that the veteran himself did not believe that he had 
any ongoing hearing loss at that time.  Moreover, 
audiological testing at that time did not show hearing loss 
disability as defined by regulation.  Although the veteran 
has asserted that his hearing loss is due to acoustic trauma 
in service, the fact remains, however, that he did not 
complain of hearing loss during service, and has not provided 
any medical evidence showing findings or a diagnosis of 
hearing loss until he underwent a VA examination in December 
2003.   

Finally, the Board believes it significant that the VA 
medical examiners opined that the current bilateral hearing 
loss was not etiologically related to service.  The Board 
finds that these opinions are entitled to considerable weight 
and are competent evidence regarding causation of the 
disability at issue.  The Board has considered the veteran's 
own lay statements to the effect that his bilateral hearing 
loss is causally related to his active service; however, it 
is noted that there is no medical evidence of record to 
support such a theory and the veteran has not been shown to 
have the medical expertise necessary to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is not 
warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


